        Case: 1:19-cr-00132-SL Doc #: 41 Filed: 10/15/20 1 of 2. PageID #: 288




                             IN THE UNITED STATES DISTRICT COURT
                                     NORTHERN DISTRICT OF OHIO

        UNITED STATES OF AMERICA,                      )
                                                       )    CASE NO.: 1:19-cr-132
                Plaintiff,                             )
                                                       )    JUDGE SARA LIOI
        v.                                             )
                                                       )    MOTION FOR LEAVE
        HARGIS HALL                                    )
                                                       )
                                                       )
                Defendant.                             )

             Comes now the Defendant, by and through counsel, and moves this court for an Order

granting Defense Counsel 45 days leave to file a supplemental motion for compassionate release.

         After further investigation, another factor has been discovered that is relevant to the issues in

this case. Because of defendant’s smoking, the defendant is more susceptible to Covid-19.

         Therefore, the defendant, by and through counsel, moves this Court for an Order granting

additional time to present this factor to the Warden

         Because this factor is new and has not yet been provided to the Warden as a factor to be

considered, a 45 day continuance is requested. This will give the Warden time to review and also

consider the requests.

         Defense Counsel spoke with the AUSA and the Government has no objecion to this motion.




                                                                                                        1
       Case: 1:19-cr-00132-SL Doc #: 41 Filed: 10/15/20 2 of 2. PageID #: 289




                                                                                Respectfully submitted,

                                                                      /s/Joseph W. Gardner          _
                                                                    JOSEPH W. GARDNER #0033400
                                                                                        19 E Front St.
                                                                              Youngstown, OH 44503
                                                                              Phone: (330) 533-1118
                                                                              Fax:    (330) 743-6323
                                                                               JWG1118@gmail.com
                                                                               Attorney for Defendant




                                           CERTIFICATION
        I hereby certify that on October 15, 2020, a copy of the foregoing was filed electronically.
Notice of this filing will be sent by operation of the Court’s electronic filing system to all parties
indicated on the electronic filing receipt. All other parties will be served by regular US mail. Parties
may access this filing through the Court’s system.

                                                                      /s/Joseph W. Gardner         _
                                                                    JOSEPH W. GARDNER #0033400
                                                                              Attorney for Defendant




                                                                                                      2
